              Case 20-12402-BLS        Doc 3   Filed 09/24/20   Page 1 of 11




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re                                           Chapter 11

IMPRESA HOLDINGS ACQUISITION                    Case No. 20-12399 (___)
CORPORATION,

                           Debtor.

Federal EIN: XX-XXXXXXX


In re                                           Chapter 11

IMPRESA ACQUISITION CORPORATION,                Case No. 20-12400 (___)

                           Debtor.

Federal EIN: XX-XXXXXXX


In re                                           Chapter 11

IMPRESA AEROSPACE, LLC,                         Case No. 20-12401 (___)

                           Debtor.

Federal EIN: XX-XXXXXXX


In re                                           Chapter 11

GOOSE CREEK, LLC,                               Case No. 20-12402 (___)

                           Debtor.

Federal EIN: XX-XXXXXXX


            DEBTORS’ MOTION FOR ENTRY OF AN ORDER DIRECTING
                JOINT ADMINISTRATION OF CHAPTER 11 CASES

              The above-captioned debtors and debtors in possession (the “Debtors”)

respectfully move (the “Motion”) as follows:
               Case 20-12402-BLS          Doc 3       Filed 09/24/20   Page 2 of 11




                                     RELIEF REQUESTED

               1.      The Debtors respectfully request entry of an order, substantially in the

form attached as Exhibit A, directing joint administration of these cases for procedural purposes

only.

               2.      The Debtors also request that (a) the Court maintain one file and one

docket for the jointly-administered chapter 11 cases under the case number assigned to Impresa

Holdings Acquisition Corporation, and (b) these chapter 11 cases be administered under a

consolidated caption, substantially as follows:

                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

IMPRESA HOLDINGS ACQUISITION                             Case No. 20-12399 (___)
CORPORATION, et al.,
                                                         Jointly Administered
                       Debtors.1




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN,
        are as follows: Impresa Holdings Acquisition Corporation (5982); Impresa Acquisition
        Corporation (6088); Impresa Aerospace, LLC (1706); and Goose Creek, LLC (5777).
        The Debtors’ mailing address is 344 W 157th St, Gardena, CA 90248.

               3.      The Debtors request that the Court find that the proposed caption satisfies

the requirements of section 342(c)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101–

1532 (as amended, the “Bankruptcy Code”).

               4.      The Debtors also request that an entry be made on the docket of each of

the Debtors’ cases, other than the case of Impresa Holdings Acquisition Corporation, to reflect

the joint administration of these cases, substantially similar to the following:



                                                  2
              Case 20-12402-BLS         Doc 3       Filed 09/24/20   Page 3 of 11




              An Order has been entered in accordance with rule 1015(b) of the
              Federal Rules of Bankruptcy Procedure and rule 1015-1 of the
              Local Rules of Bankruptcy Practice and Procedure of the United
              States Bankruptcy Court for the District of Delaware directing
              joint administration of the chapter 11 cases of the following
              entities: Impresa Holdings Acquisition Corporation; Impresa
              Acquisition Corporation; Impresa Aerospace, LLC; and Goose
              Creek, LLC. The Debtors’ mailing address is 344 W 157th St,
              Gardena, CA 90248. The docket in the chapter 11 case of Impresa
              Holdings Acquisition Corporation, Case No. 20-12399 (___),
              should be consulted for all matters affecting the chapter 11 cases of
              any of the foregoing entities.

              5.      Further, the Debtors request that the Court authorize them to utilize a

combined service list for the jointly-administered chapter 11 cases and that combined notices

may be sent to the Debtors’ creditors where appropriate.

                                       JURISDICTION

              6.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated as of February 29, 2012. This is a core proceeding

under 28 U.S.C. § 157(b). Venue of these cases and the Motion is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

              7.      The Debtors consent pursuant to rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.




                                                3
               Case 20-12402-BLS        Doc 3       Filed 09/24/20   Page 4 of 11




               8.     The statutory predicate for the relief requested herein are sections 105(a)

and 342(c) of the Bankruptcy Code, as supplemented by rule 1015 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 1015-1.

                                       BACKGROUND

               9.     On September 24, 2020 (the “Petition Date”), the Debtors each

commenced a voluntary case under chapter 11 of the Bankruptcy Code in this Court. The

Debtors are operating their businesses as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code. No trustee, examiner, or official committee has been appointed in

these cases.

               10.    The Debtors are a premier supplier in the aerospace industry that offer a

diverse range of manufacturing services from sheet metal fabrication, precision machining, and

aluminum extrusion to more-advanced services, such as hydroforming and titanium hot brake

forming, to produce parts and equipment for nearly every aerospace platform, including

commercial jets, regional and business aircraft, military aircraft, and civilian and military

helicopters.

               11.    Additional detail regarding the Debtors, their business, the events leading

to commencement of these cases, and the facts and circumstances supporting the relief requested

herein is set forth in the Declaration of Steven F. Loye in Support of First Day Relief (the “Loye

Declaration”), filed concurrently herewith and incorporated herein by reference.

                                     BASIS FOR RELIEF

               12.    Under Bankruptcy Rule 1015(b), if “two or more petitions are pending in

the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates.” Fed. R. Bankr. P. 1015(b). The Debtors are “affiliates” as that

term is defined under section 101(2) of the Bankruptcy Code, as each Debtor is a wholly owned


                                                4
               Case 20-12402-BLS          Doc 3       Filed 09/24/20   Page 5 of 11




direct or indirect subsidiary of Impresa Holdings Acquisition Corporation. Accordingly, this

Court is authorized to grant the relief requested herein.

               13.     Additionally, Local Rule 1015-1 provides that this Court may order joint

administration without notice or a hearing upon the filing of a motion requesting such joint

administration and an affidavit or verification establishing that joint administration is warranted

and will ease the administrative burden for the Court and the parties.

               14.     As set forth in the Loye Declaration, entry of an order directing joint

administration of the Debtors’ chapter 11 cases will avoid duplicative notices, applications and

orders, thereby saving the Debtors and parties in interest considerable time and expense, as well

as ease the administrative burden on the Court and the parties. The rights of creditors will not be

adversely affected because this Motion requests only administrative consolidation of the chapter

11 cases. By aggregating all papers related to the Debtors under the same case caption and

docket, creditors and parties in interest will be able to access and review relevant information

concerning the Debtors in one place, and will thereby be better able to keep apprised of the

matters before this Court.

               15.     Based on the foregoing, the Debtors submit that the relief requested is

necessary and appropriate and in the best interests of their estates and creditors, and should be

granted.

                                              NOTICE

               16.     Notice of this Motion is not required pursuant to Local Rule 1015-1.



                             [Remainder of Page Left Intentionally Blank]




                                                  5
               Case 20-12402-BLS       Doc 3       Filed 09/24/20   Page 6 of 11




                                           CONCLUSION

               WHEREFORE, the Debtors respectfully request entry of an order, substantially in

the form attached as Exhibit A, granting the relief requested herein and such other relief as is

just and proper.

Dated: September 24, 2020               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware


                                        /s/ Paige N. Topper
                                        Robert J. Dehney (No. 3578)
                                        Matthew B. Harvey (No. 5186)
                                        Paige N. Topper (No. 6470)
                                        Taylor M. Haga (No. 6549)
                                        1201 N. Market Street, 16th Floor
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        rdehney@mnat.com
                                        mharvey@mnat.com
                                        ptopper@mnat.com
                                        thaga@mnat.com

                                        Proposed Counsel to the Debtors and
                                        Debtors in Possession




                                               6
Case 20-12402-BLS   Doc 3   Filed 09/24/20   Page 7 of 11




                    Exhibit A
                Proposed Order
                   Case 20-12402-BLS          Doc 3      Filed 09/24/20      Page 8 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                      Chapter 11

IMPRESA HOLDINGS ACQUISITION                               Case No. 20-12399 (___)
CORPORATION,

                                 Debtor.

Federal EIN: XX-XXXXXXX


In re                                                      Chapter 11

IMPRESA ACQUISITION CORPORATION,                           Case No. 20-12400 (___)

                                 Debtor.

Federal EIN: XX-XXXXXXX


In re                                                      Chapter 11

IMPRESA AEROSPACE, LLC,                                    Case No. 20-12401 (___)

                                 Debtor.

Federal EIN: XX-XXXXXXX


In re                                                      Chapter 11

GOOSE CREEK, LLC,                                          Case No. 20-12402 (___)

                                 Debtor.

Federal EIN: XX-XXXXXXX


          ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                   Upon the motion (the “Motion”)1 of the Debtors for entry of an order (this

    “Order”) pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule 1015(b) and Local


1
           Capitalized terms not defined herein are defined in the Motion.
               Case 20-12402-BLS          Doc 3       Filed 09/24/20   Page 9 of 11




Rule 1015-1, directing joint administration of the Debtors’ related chapter 11 cases, all as more

fully described in the Motion; and upon consideration of the Loye Declaration; and notice of the

Motion not having been required pursuant to Local Rule 1015-1; and it appearing that the relief

requested by this Motion is in the best interests of the Debtors, their estates, their creditors, and

other parties in interest; and after due deliberation and sufficient cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      The above-captioned cases are consolidated for procedural purposes only

and shall be jointly administered under Case No. 20-12399 (___).

        3.     The Clerk of Court shall maintain one file and one docket for these jointly

administered cases, which file and docket shall be the file and docket for Impresa Holdings

Acquisition Corporation, Case No. 20-12399 (___).

               4.      The caption of the jointly administered cases shall read as follows:

                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

IMPRESA HOLDINGS ACQUISITION                             Case No. 20-12399 (___)
CORPORATION, et al.,
                                                         Jointly Administered
                       Debtors.1




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal EIN,
        are as follows: Impresa Holdings Acquisition Corporation (5982); Impresa Acquisition
        Corporation (6088); Impresa Aerospace, LLC (1706); and Goose Creek, LLC (5777).
        The Debtors’ mailing address is 344 W 157th St, Gardena, CA 90248.




                                                  3
              Case 20-12402-BLS         Doc 3      Filed 09/24/20   Page 10 of 11




               5.      All pleadings and other papers filed in these chapter 11 cases shall bear

the foregoing consolidated caption.

               6.      The foregoing consolidated caption satisfies the requirements of section

342(c)(1) of the Bankruptcy Code.

               7.      A docket entry shall be made in each of the above-captioned cases

substantially as follows:

               An Order has been entered in accordance with rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the District of Delaware directing
               joint administration of the chapter 11 cases of the following
               entities: Impresa Holdings Acquisition Corporation; Impresa
               Acquisition Corporation; Impresa Aerospace, LLC; and Goose
               Creek, LLC. The Debtors’ mailing address is 344 W 157th St,
               Gardena, CA 90248. The docket in the chapter 11 case of Impresa
               Holdings Acquisition Corporation, Case No. 20-12399 (___),
               should be consulted for all matters affecting the chapter 11 cases of
               any of the foregoing entities.

               8.      Nothing contained in the Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of the Debtors or the

Debtors’ estates.

               9.      The Debtors are authorized to utilize a combined service list for the

Debtors’ jointly-administered cases and may send combined notices to creditors of the Debtors

and other parties in interest where appropriate.

               10.     The Debtors and the Clerk of the Court are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Order in accordance with the Motion.

               11.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

7062, 9014 or otherwise, this Order shall be immediately effective and enforceable upon its

entry.



                                                   4
              Case 20-12402-BLS         Doc 3     Filed 09/24/20   Page 11 of 11




               12.     The Court retains jurisdiction with respect to all matters arising from or

related to the interpretation or implementation of this Order.




Dated: _______________, 2020
       Wilmington, Delaware
                                                     ____________________________________
                                                     THE HONORABLE [●]
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
